THE county court of Arapahoe county adjudged plaintiff in error, defendant below, guilty of contempt for refusing to pay the sum of $78 in arrears for the support of defendant's son, a boy about 14 years of age. Defendant was ordered confined in the common jail until he pays said sum. He brings the case here on writ of error and asks for a supersedeas.
We find this statement in a typewritten "abstract of record," prepared by counsel for plaintiff in error: "The record contains no transcript of evidence but it will not be denied that the plaintiff in error paid the sum of seventy-eight dollars and thereby avoided confinement in the county jail in Arapahoe county." This statement is not contradicted. Such payment makes the case moot; there is nothing but an abstract proposition of law to decide. It disposes of the cause as far as we are concerned. "When the sole question involved has become moot this court will decline to hear the case. 3 C. J. 358." Hunter v. Stapleton, 77 Colo. 456, 236 P. 1013;Bailey v. College of Sacred Heart, 52 Colo. 116, 120,119 P. 1067; Nichols v. Katres, 57 Colo. 471, 472,140 P. 792; Wolfe v. Bauer, 66 Colo. 153, 154, 180 P. 86; Peoplev. McMahon, 66 Colo. 154, 155, 180 P. 85; People v.Cannon, 26 Colo. App. 500, 501, 145 P. 711.
Writ dismissed. *Page 475